Citation Nr: 0628596	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Eligibility for dependency and indemnity (DIC) benefits.

2.  Entitlement to service connection for lung cancer for 
accrued benefits purposes.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1969 to March 
1971.  He died in May 2004.

The appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was born in March 1968 and her 18th 
birthday was in March 1986.

2.  There is no evidence or allegation that she became 
permanently incapable of self-support prior to reaching the 
age of 18.

3.  The veteran did not file a claim for service connection 
for lung cancer at any time prior to his death.  

4.  There was no claim pending for an increased evaluation 
for tinea versicolor at the time of the veteran's death.  


CONCLUSIONS OF LAW

1.  The appellant's claim for DIC benefits lacks legal merit.  
38 U.S.C.A. §§ 101(4), 103, 1310 (West 2002); 38 C.F.R. §§ 
3.57, 3.356 (2005).

2.  The appellant's claim for service connection for lung 
cancer for accrued benefits purposes is without legal merit.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.1000 (2005).

3.  The appellant's claim for an increased evaluation for 
tinea versicolor for accrued benefits purposes is without 
legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As discussed further below, the law is dispositive of the 
claims on appeal, and the VCAA is therefore, inapplicable.  
The RO nonetheless complied with all requirements of the 
VCAA.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The January 2005 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the appellant what types of 
evidence VA would undertake to obtain and what evidence the 
appellant was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The January 2005 letter notified the appellant of the need to 
submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified. 


Eligibility for Receipt of DIC Benefits

Analysis

When any veteran dies after December 31, 1956, from a service 
-connected or compensable disability, VA shall pay DIC to 
such veteran's surviving spouse, children and parents.  
38 U.S.C.A. § 1310(a) (West 2002); 38 C.F.R. § 3.312 (2005).  
To be eligible for these benefits an appellant, such as the 
claimant, must establish that she is a "child" as defined by 
law and regulations. Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).

A claimant qualifies as a "child" if she is born of the 
veteran, unmarried, and (i) under the age of 18; or (ii) who, 
before attaining the age of 18 became permanently incapable 
of self- support; or (iii) who, after attaining the age of 18 
and until completion of education or training (but not after 
attaining the age of 23), is pursuing a course of instruction 
at an approved education institution.  38 U.S.C.A. 
§ 101(4)(A)(West 2002); 38 C.F.R. §§ 3.57, 3.356.

The record reflects that the appellant was born in March 
1968, as a natural child of the veteran.  Thus, at the time 
of her July 2004 application for benefits, the appellant was 
older than the maximum age of 23 years for purposes of 
satisfying the definition of "child."  Moreover, the 
appellant has not alleged, nor is there evidence, that she 
became permanently incapable of self-support prior to her 
18th birthday.  Thus, the appellant is not a "child" for 
purposes of establishing legal entitlement to VA death 
benefits.  Accordingly, the appellant's claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid will be paid first to 
the veteran's surviving spouse, then to surviving children, 
and then to surviving parents.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a) (2005).

As just noted, the undisputed evidence shows that the 
appellant does not qualify as the child of the veteran for 
purposes of VA benefits.  Since payment of accrued benefits 
is limited to children, and other categories not relevant 
here, the appellant has no legal entitlement to payment of 
accrued benefits.

Even if she were among the category eligible for payment of 
these benefits, there are no accrued benefits to be paid.

Lung Cancer

A review of the veteran's records reveals that at no point in 
time did he file a request for service connection for lung 
cancer.  

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000.

Applications for accrued benefits "must be filed within one 
year after the date of death." 38 U.S.C.A. § 5121(c) (West 
2002). The appellant in this case met this requirement.  It 
is noted that a claim for burial benefits by a surviving 
relative is deemed to include a claim for any accrued 
benefits. See 38 C.F.R. § 3.152(b) (2005).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The appellant maintains that the veteran should have been 
granted service connection after he was diagnosed with lung 
cancer in 1999 due to his having been a Vietnam veteran.  She 
maintains that the application process should have been begun 
immediately following the veteran's diagnosis.  The Board 
does note that at the time of a November 1999 VA Agent Orange 
examination, the veteran was noted to have an abnormality on 
his chest x-ray.  There were no findings or reports of lung 
cancer at that time.  It was noted that the veteran was told 
to follow up but it does not appear he did so.  

The claims folder contains no evidence that the veteran had 
filed a claim for lung cancer or a lung problem prior to his 
death.  The appellant claims that the treatment records 
should serve as the basis for the claim.  In Brannon v. West, 
12. Vet. App. 32 (1998), the Court observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly. See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

The Federal Circuit has recently agreed with the holding in 
Brannon.  McPhee v. Nicholson, No. 2006, WL 2347375 (Fed. 
Cir. Aug. 15, 2006)

The mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek entitlement to 
service connection for a physical condition.  See KL v. 
Brown, 5 Vet. App. 205, 208 (1993).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary." 38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p). 

"Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The fact remains that no written correspondence was received 
from the veteran with regard to such a claim prior to his 
death.  

The appellant has essentially argued that the decision and 
stipulations in Nehmer v. United States Veterans' 
Administration, carved out an exception to the need to submit 
a written claim.  In that decision the district court 
invalidated a portion of former 38 C.F.R. § 3.311a, 
pertaining to the adjudication of claims based on exposure to 
herbicides containing dioxin, holding that the regulation was 
based on an incorrect interpretation of the requirements of 
the Dioxin Act.  The court also voided all benefit denials 
made under the invalidated regulation and remanded the matter 
to VA for further proceedings not inconsistent with the 
court's opinion.  Nehmer v. United States Veterans' 
Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).

The stipulation and order entered into in Nehmer applies 
where (1) a claim was denied under regulations voided by the 
court in Nehmer; (2) a claim was filed after the date of the 
court's decision and before issuance of the new regulations; 
or (3) a claim was pending at the time of the issuance of 
current regulations providing for presumptive service 
connection for disabilities due to exposure to Agent Orange.  
Diseases Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 29,723, 29,724 (1994).

The parties subsequently stipulated (Nehmer Stipulation), 
inter alia, that, for awards based on herbicide-exposure 
claims filed after May 3, 1989 (the date that the Agent 
Orange regulation was invalidated), the effective date for 
such awards would be "the date the claim was filed or the 
date the claimant became disabled or death occurred, 
whichever is later." Nehmer v. VA of the Gov't of the United 
States, 284 F.3d 1158, 1161 (2002). 

The district court later clarified that the claims affected 
by its decision and the stipulation were those "in which the 
disease...is later found--under valid Agent Orange 
regulation(s)--to be service connected."  Nehmer v. United 
States Veterans Administration, 32 F.Supp.2d 1175, 1183 
(N.D.Cal.1999). 

The common denominator in the Nehmer decisions and 
stipulations was that they dealt with situations where a 
claim had been filed.  Nothing in Nehmer altered the 
requirement for a claim prior to payment of benefits.

Consequently, the Board must conclude that no claim seeking 
VA compensation or pension was pending at the time of the 
veteran's death in May 2004.

As no claim for VA compensation or pension benefits was 
pending at the time of the veteran's death with regard to 
service connection for lung cancer, and the appellant is not 
eligible for payment of such benefits even if they were 
payable, the issue of entitlement to accrued benefits must be 
denied as legally insufficient.



Tinea Versicolor

A review of the record reveals that service conenciton for 
tinea versicolor was granted in a March 1973 rating 
determination, with a 10 percent disability evaluation being 
assigned.

In August 1999, the veteran requested an increased 
evaluation.  In January 2001 the RO denied an increased 
rating for tinea versicolor.  The veteran was notified of 
this decision by letter later that month and did not appeal. 
Thus, the decision became final.  38 U.S.C.A. § 7105.

No further correspondence was received from the veteran prior 
to his death.  Once service connection is granted, treatment 
records can constitute a claim.  38 C.F.R. § 3.157 (2005).  
In this case there are no records of treatment for tinea 
versicolor subsequent to January 2001. 

As there was no claim pending for an increased evaluation at 
the time of the veteran's death, and the appellant would not 
be eligible for payment of such benefits, the claim for 
accrued benefits must also fail as legally insufficient.  











						(CONTINUED ON NEXT PAGE)
ORDER

Eligibility for DIC benefits is denied.

Service connection for lung cancer for accrued benefits 
purposes is denied.  

An evaluation in excess of 10 percent for tinea versicolor 
for accrued benefits is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


